Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible       harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619(CCPA1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 			-Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over of the parent application 16/897002 which is now patent US11177924 B2

Claim#
Present application 17/666120
 the parent application 14/026,878 which is now patent US11245507B2
 Claim #
     1

1. A method for selecting Physical Uplink Control Channel (PUCCH) resources, comprising: 

detecting an Enhanced Physical Downlink Control Channel (EPDCCH) in signals received from a base station in a first subframe; 




identifying a HARQ-ACK resource indicator offset (AAo) value for the EPDCCH; and 














selecting a PUCCH resource for transmission of a Hybrid Automatic Repeat reQuest- ACKnowledgement (HARQ-ACK) corresponding to the EPDCCH, 
wherein the PUCCH resource is selected based upon the AAo value.  

15. A method, comprising:



detecting, by a User Equipment (UE), an Enhanced Physical Downlink Control Channel (EPDCCH) in a first subframe, 

the EPDCCH carrying Downlink Control Information (DCI) that has a DCI format, the DCI format including a Transmit Power Control (TPC) field and 
a Hybrid Automatic Repeat reQuest-ACKnowledgement (HARQ-ACK) resource offset field, 


the HARQ-ACK resource offset field being set to zero when the DCI format is carried by the EPDCCH on a primary cell scheduling a Physical Downlink Shared Channel (PDSCH) transmission on a secondary cell and the UE is configured with Physical Uplink Control Channel (PUCCH) format 3;

selecting, by the UE, a PUCCH resource for transmission of a HARQ-ACK in a second subframe 







based on a value of the TPC field and four configured PUCCH resource values; and
transmitting, by the UE, the HARQ-ACK in the selected PUCCH resource of the second subframe.

15
      10

























































10. A user equipment device, comprising: 


a receiver processor circuit configured to: 

detect an Enhanced Physical Downlink Control Channel (EPDCCH) in signals received from a base station in a subframe n; 

a transmit processor circuit configured to: 

























select a Physical Uplink Control Channel (PUCCH) resource for transmission of a Hybrid Automatic Repeat reQuest-ACKnowledgement (HARQ-ACK) to the base station in a subframe n + 4, 


the PUCCH resource selected based upon a HARQ-ACK resource offset; and





 a modem configured to transmit the PUCCH resource to the base station.  





18. A user equipment (UE) comprising:





detect an Enhanced Physical Downlink Control Channel (EPDCCH) in a first subframe, 




one or more processors configured to:




the EPDCCH carrying Downlink Control Information (DCI) that has a DCI format, the DCI format including a Transmit Power Control (TPC) field and 				a Hybrid Automatic Repeat reQuest-ACKnowledgement (HARQ-ACK) resource offset field, 		
the HARQ-ACK resource offset field being set to zero when the DCI format is carried by the EPDCCH on a primary cell scheduling a Physical Downlink Shared Channel (PDSCH) transmission on a secondary cell and the UE is configured with Physical Uplink Control Channel (PUCCH) format 3; and

select a PUCCH resource for transmission of a HARQ-ACK in a second subframe			 
a Hybrid Automatic Repeat reQuest-ACKnowledgement (HARQ-ACK) resource offset field, 	




based on a value of the TPC field and four configured PUCCH resource values; and


a modem configured to transmit the HARQ-ACK in the selected PUCCH resource of the second subframe.

18































































As seen in the mappings above, the parent application 14/026,878 which is now patent US11245507B2,substantially discloses all of the limitations of the independent claims of the present application, 
parent application 14/026,878 which is now patent US11245507B2 does not explicitly disclose 
a receiver processor circuit ,and the PUCCH resource selected based upon a HARQ-ACK resource offset
Papasakellariou et al (US 20130230030 A1) discloses 
a receiver processor circuit (Claim 17, UE comprises detector)configured to: 			the PUCCH resource selected based upon a HARQ-ACK resource offset [0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E       ;where, HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e. Δaro value) of -1, 0, 1, 2,), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify parent application 14/026,878 which is now patent US11245507B2 by incorporating a receiver processor circuit ,and the PUCCH resource selected based upon a HARQ-ACK resource offset ,as taught by  Papasakellariou, in order to determine PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection as nPUCCH=nECCE+HPRO+NPUCCH E based on HPRO value (offset) (Papasakellariou[0104]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5 and 8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Papasakellariou et al (US 20130230030 A1).
Regarding claim 1, Papasakellariou et al (US 20130230030 A1) discloses a method for selecting Physical Uplink Control Channel (PUCCH) resources, comprising: 		detecting an Enhanced Physical Downlink Control Channel (EPDCCH) in signals received from a base station in a first subframe ([0104] UE detects EPDCCH in a subframe (i.e. first subframe);					
 identifying a HARQ-ACK resource indicator offset (Δaro) value for the EPDCCH, selecting a PUCCH resource for transmission of a Hybrid Automatic Repeat reQuest- ACKnowledgement (HARQ-ACK) corresponding to the EPDCCH, wherein the PUCCH resource is selected based upon the Δaro value [0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E     ;where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e. Δaro value) of -1, 0, 1, 2,).

Regarding claim 2, Papasakellariou discloses all the features with respect to claim 1. 	Papasakellariou further discloses selecting a second PUCCH resource for transmission of the HARQ-ACK on a second antenna port [0115] when the PUCCH resources for HARQ-ACK signal transmission in response to EPDCCH detections, the UE determines a PUCCH resource for HARQ-ACK signal transmission from the second antenna (i.e. a second antenna port) as nPUCCH=nECCE+HPRO+NPUCCH E .
Regarding claim 3, Papasakellariou discloses all the features with respect to claim 1. 	Papasakellariou further discloses detecting a HARQ-ACK resource offset field value in a Downlink Control Information (DCI) format of the EPDCCH; and identifying the Δaro value for the EPDCCH by looking up the HARQ-ACK resource offset field value in a table.  [0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E           ,where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e. Δaro value) of -1, 0, 1, 2,)(i.e. table)(see also[0103]).
Regarding claim 4, Papasakellariou discloses all the features with respect to claim 3. 	Papasakellariou further discloses wherein the table maps the HARQ-ACK resource offset field value for certain DCI formats to Δaro values.[0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E    ;where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e. Δaro value) of -1, 0, 1, 2,)(i.e. table)(see also[0103]).


Regarding claim 5, Papasakellariou discloses all the features with respect to claim 3. 	Papasakellariou further discloses wherein the HARQ-ACK resource offset field value is a two-bit field in a DCI payload [0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E    ;where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e.Δaro value) of -1, 0, 1, 2,)(i.e. table)(see also[0103] HPRO  consists of 2 bits)

Regarding claim 8, Papasakellariou discloses all the features with respect to claim 3. 	Papasakellariou further discloses  wherein a HARQ-ACK resource offset field in the DCI format of the EPDCCH is used to indicate a small offset or a large offset [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E    ;where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e. Δaro value) of -1, 0, 1, 2) (i.e. -1 is the small offset  and  2  is the large offset)

																	Claim Rejections - 35 USC § 103       
       	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, and 9-18 are   rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papasakellariou et al (US 20130230030 A1) in view of Han et al (US 20150195822 A1).	

Regarding claim 6, Papasakellariou discloses all the features with respect to claim 5. 	Papasakellariou further discloses wherein the two-bit field corresponds to Δaro values [0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E    ;where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e. Δaro value) of -1, 0, 1, 2,)(i.e. table)(see also[0103] HPRO  consists of 2 bits).								Papasakellariou does not explicitly disclose Δaro values in the range {0, -1, -2, 2}.  
Han et al (US 20150195822 A1) discloses Δaro values in the range {0, -1, -2, 2} (See table 12 which indicate the mapping of DCI contents for offset with offset value:  DCI contents for offset consists of 2 bits where, for example, ‘00’ maps to −2, ‘01’ maps to -1, ‘10’ maps to 0 and ‘11’ maps to 2.


    PNG
    media_image1.png
    123
    333
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Papasakellariou by incorporating Δaro values in the range {0, -1, -2, 2},as taught by  Han, in order to determine allocation of an uplink resource of a physical uplink control channel (PUCCH) based at least in part of the one or more eCCEs and the selected offset value( Han [0024]).

Regarding claim 7, Papasakellariou discloses all the features with respect to claim 1. 	Papasakellariou does not explicitly disclose wherein the Aaro value indicates one out of a set of semi- statically configured PUCCH resources.
Han et al (US 20150195822 A1)  discloses wherein the Aaro value indicates one out of a set of semi- statically configured PUCCH resources ([0074] ...A UE is configured with a semi-static PUCCH resource starting offset for each ePDCCH set…) ,wherein ([0099] an A offset value is used for indicating used PUCCH resource among four configured resources for PUCCH format 3.wherein (See table 12 which indicate the mapping of DCI contents for offset with offset value:  DCI contents for offset consists of 2 bits where, for example, ‘00’ maps to −2, ‘01’ maps to -1, ‘10’ maps to 0 and ‘11’ maps to 2.


    PNG
    media_image1.png
    123
    333
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Papasakellariou by incorporating wherein the Aaro value indicates one out of a set of semi- statically configured PUCCH resources ,as taught by  Han, in order to determine allocation of an uplink resource of a physical uplink control channel (PUCCH) based at least in part of the one or more eCCEs and the selected offset value( Han [0024]).

Regarding claim 9, Papasakellariou discloses all the features with respect to claim 8. 	Papasakellariou further discloses a two-bit HARQ-ACK resource offset field  Δaro is inserted in an EPDCCH set scheduling downlink assignments on the PDSCH [0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E    ;where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e. Δaro value) of -1, 0, 1, 2,)(i.e. table)(see also[0103] HPRO  consists of 2 bits).								
Papasakellariou does not explicitly disclose the value of the HARQ-ACK resource offset field for PUCCH resource allocation for subframe n - km indicate values in the range {0, -1, -NECCE, q, m-1 - 1, NECCE, q, m-1 - 2}.  
Han et al (US 20150195822 A1) discloses the value of the HARQ-ACK resource offset field for PUCCH resource allocation for subframe n - km indicate values in the range {0, -1, -NECCE, q, m-1 - 1, NECCE, q, m-1 - 2} 
 (Examiner’s note:  -regarding the limitation “the value of the HARQ-ACK resource offset field for PUCCH resource allocation for subframe n - km indicate values in the range (0,-1, -NEccE,q,m-i - 1, NEccE,q,m-i - 2} ” : 
Examiner brings to application attention that in paragraphs [0064] - [0065] in the specification of the current application states that for I=0 subframe the set of ARO values reverts back to the same one for FDD, i.e. {0, 2, -1, -2},
Therefore for the I=0 subframe, Han discloses “the value of the HARQ-ACK resource offset field for PUCCH resource allocation for subframe n - km indicate values in the range (0,-1, -NEccE,q,m-i - 1, NEccE,q,m-i - 2} ” ([0088] an ARI based offset is …being indicated by DCI with two bits., nPUCCH =neCCE,+ARI+NPUCCH, (1), where ARI is an offset value indicated by detected ePDCCH ),where [0091] UE detects a PDCCH/ePDCCH indicating PDSCH transmission within subframe(s) n−k)… ePDCCH indicating PDSCH transmission …is detected in subframe n−km …), and  (See table 12 which indicate the mapping of DCI contents for offset with offset value:  DCI contents for offset consists of 2 bits where, for example, ‘00’ maps to −2, ‘01’ maps to -1, ‘10’ maps to 0 and ‘11’ maps to 2.

    PNG
    media_image1.png
    123
    333
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Papasakellariou by incorporating the value of the HARQ-ACK resource offset field for PUCCH resource allocation for subframe n - km indicate values in the range {0, -1, -NECCE,q,m-1 - 1, NECCE,q,m-1 - 2},as taught by  Han, in order to determine allocation of an uplink resource of a physical uplink control channel (PUCCH) based at least in part of the one or more eCCEs and the selected offset value( Han [0024]).

Regarding claim 10, Papasakellariou et al (US 20130230030 A1) discloses A user equipment device, comprising:										a receiver processor circuit (Claim 17, UE comprises detector)configured to: 			detect an Enhanced Physical Downlink Control Channel (EPDCCH) in signals received from a base station in a subframe n([0104] UE detects EPDCCH in a subframe (i.e. subframe n); 													a transmit processor circuit(Claim 17, UE comprises a computation unit) configured to: 		select a Physical Uplink Control Channel (PUCCH) resource for transmission of a Hybrid Automatic Repeat reQuest-ACKnowledgement (HARQ-ACK) to the base station , the PUCCH resource selected based upon a HARQ-ACK resource offset [0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E       ;where, HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e. Δaro value) of -1, 0, 1, 2,), wherein  [0048] disclose UE to transmit and a base station (NodeB) to receive a HARQ-ACK signal in a resource of a PUCCH.and 			 a modem configured to transmit the PUCCH resource to the base station (Claim 17, UE comprises a transmitter (i.e. modem) for transmitting the HARQ-ACK signal in the determined PUCCH resource) and [0048] disclose UE to transmit and a base station (NodeB) to receive a HARQ-ACK signal in a resource of a PUCCH.
Papasakellariou does not explicitly disclose Physical Uplink Control Channel (PUCCH) resource …in a subframe n + 4;
Han et al (US 20150195822 A1)  discloses Physical Uplink Control Channel (PUCCH) resource …in a subframe n + 4 ([0091] ePDCCH is detected in subframe n−km…. UE detects a PDCCH/ePDCCH… within subframe(s) n−k (i.e. a subframe n) …) and ([0045] the UE uses PUCCH resource nPUCCH (1,{tilde over (p)}2) for transmission of HARQ-ACK in subframe n (i.e. a subframe n + 4) for p mapped to antenna port p
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Papasakellariou by incorporating Physical Uplink Control Channel (PUCCH) resource …in a subframe n + 4, as taught by Han, in order to determine allocation of an uplink resource of a physical uplink control channel (PUCCH) based at least in part of the one or more eCCEs and the selected offset value (Han [0024]).

Regarding claim 11, the combination of Papasakellariou and Han discloses all the features with respect to claim 110
Papasakellariou further discloses select a second PUCCH resource for transmission of the HARQ-ACK on a second antenna port [0115] when the PUCCH resources for HARQ-ACK signal transmission in response to EPDCCH detections, the UE determines a PUCCH resource for HARQ-ACK signal transmission from the second antenna (i.e. a second antenna port) as nPUCCH=nECCE+HPRO+NPUCCH E   

Regarding claim 12, the combination of Papasakellariou and Han discloses all the features with respect to claim 10.
Papasakellariou further discloses wherein the receiver processor circuit( (Claim 17, UE comprises detector) is further configured to: detect a HARQ-ACK resource offset field value in a Downlink Control Information (DCI) format of the EPDCCH; and the transmit processor circuit(Claim 17, UE comprises a computation unit)  is further configured to: identify the HARQ-ACK resource offset for the EPDCCH by looking up the HARQ-ACK resource offset field value in a table[0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E  ,where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e. Δaro value) of -1, 0, 1, 2,)(i.e. table)(see also[0103]).

Regarding claim 13, the combination of Papasakellariou and Han discloses all the features with respect to claim 12.
Papasakellariou further discloses wherein the table maps the HARQ-ACK resource offset field value for certain DCI formats to HARQ-ACK resource offset values [0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E    ;where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e. Δaro value) of -1, 0, 1, 2,)(i.e. table)(see also[0103]).

Regarding claim 14, the combination of Papasakellariou and Han discloses all the features with respect to claim 12.
Papasakellariou further discloses wherein the HARQ-ACK resource offset field value is a two-bit field in a DCI payload [0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E    ;where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e.Δaro value) of -1, 0, 1, 2,)(i.e. table)(see also[0103] HPRO  consists of 2 bits)


Regarding claim 15, the combination of Papasakellariou and Han discloses all the features with respect to claim 14.
Papasakellariou further discloses wherein the two-bit field corresponds to HARQ- ACK resource offset values [0101] discloses HPRO field is acting as an offset to a PUCCH resource determined by a UE, where [0104] UE determines PUCCH resource for an HARQ-ACK signal transmission in response to a EPDCCH detection scheduling a PDSCH as nPUCCH=nECCE+HPRO+NPUCCH E    ;where HPRO is the mapped integer value of the binary HPRO field in a DCI format conveyed by a respective EPDCCH (for example, binary HPRO values of 00, 01, 10, and 11 may respectively map to integer HPRO values(i.e.Δaro value) of -1, 0, 1, 2,)(i.e. table)(see also[0103] HPRO  consists of 2 bits).
Papasakellariou does not explicitly disclose HARQ- ACK resource offset values in the range {0, -1, -2, 2}. 
Han et al (US 20150195822 A1)  discloses HARQ- ACK resource offset values in the range {0, -1, -2, 2}([0088] an ARI based offset is …being indicated by DCI with two bits., nPUCCH =neCCE,+ARI+NPUCCH, (1), where ARI is an offset value indicated by detected ePDCCH ),where [0091] UE detects a PDCCH/ePDCCH indicating PDSCH transmission within subframe(s) n−k)… ePDCCH indicating PDSCH transmission …is detected in subframe n−km …), and  (See table 12 which indicate the mapping of DCI contents for offset with offset value:  DCI contents for offset consists of 2 bits where, for example, ‘00’ maps to −2, ‘01’ maps to -1, ‘10’ maps to 0 and ‘11’ maps to 2.

    PNG
    media_image1.png
    123
    333
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Papasakellariou by incorporating HARQ- ACK resource offset values in the range {0, -1, -2, 2},as taught by  Han, in order to determine allocation of an uplink resource of a physical uplink control channel (PUCCH) based at least in part of the one or more eCCEs and the selected offset value( Han [0024]).

Regarding claim 16, the combination of Papasakellariou and Han discloses all the features with respect to claim 14.
Papasakellariou does not explicitly disclose wherein the two-bit field corresponds to HARQ- ACK resource offset values in the range {0, -1, -NECCE,q,m-1 - 1, NECCE,q,m-1 - 2}.  
Han et al (US 20150195822 A1)  discloses wherein the two-bit field corresponds to HARQ- ACK resource offset values in the range {0, -1, -NECCE,q,m-1 - 1, NECCE,q,m-1 - 2}. 
 (Examiner’s note:  -regarding the limitation “the value of the HARQ-ACK resource offset field for PUCCH resource allocation for subframe n - km indicate values in the range (0,-1, -NEccE,q,m-i - 1, NEccE,q,m-i - 2} ” : 
Examiner brings to application attention that in paragraphs [0064] - [0065] in the specification of the current application states that for I=0 subframe the set of ARO values reverts back to the same one for FDD, i.e. {0, 2, -1, -2},
Therefore for the I=0 subframe, Han discloses wherein the two-bit field corresponds to HARQ- ACK resource offset values in the range {0, -1, -NECCE,q,m-1 - 1, NECCE,q,m-1 - 2} ” ([0088] an ARI based offset is …being indicated by DCI with two bits., nPUCCH =neCCE,+ARI+NPUCCH, (1), where ARI is an offset value indicated by detected ePDCCH ),where [0091] UE detects a PDCCH/ePDCCH indicating PDSCH transmission…within subframe(s) n−k)… ePDCCH indicating PDSCH transmission …is detected in subframe n−km …), and  (See table 12 which indicate the mapping of DCI contents for offset with offset value:  DCI contents for offset consists of 2 bits where, for example, ‘00’ maps to −2, ‘01’ maps to -1, ‘10’ maps to 0 and ‘11’ maps to 2.

    PNG
    media_image1.png
    123
    333
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Papasakellariou by incorporating wherein the two-bit field corresponds to HARQ- ACK resource offset values in the range {0, -1, -NECCE,q,m-1 - 1, NECCE,q,m-1 - 2},as taught by  Han, in order to determine allocation of an uplink resource of a physical uplink control channel (PUCCH) based at least in part of the one or more eCCEs and the selected offset value( Han [0024]).

Regarding claim 17, the combination of Papasakellariou and Han discloses all the features with respect to claim 10.
Papasakellariou does not explicitly disclose wherein the two-bit HARQ-ACK resource offset value indicates one out of a set of semi-statically configured PUCCH resources
Han discloses wherein the two-bit HARQ-ACK resource offset value indicates one out of a set of semi-statically configured PUCCH resources([0074] ...A UE is configured with a semi-static PUCCH resource starting offset for each ePDCCH set…) ,wherein ([0099] an A offset value is used for indicating used PUCCH resource among four configured resources for PUCCH format 3.wherein (See table 12 which indicate the mapping of DCI contents for offset with offset value:  DCI contents for offset consists of 2 bits where, for example, ‘00’ maps to −2, ‘01’ maps to -1, ‘10’ maps to 0 and ‘11’ maps to 2.


    PNG
    media_image1.png
    123
    333
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Papasakellariou by incorporating wherein the two-bit HARQ-ACK resource offset value indicates one out of a set of semi-statically configured PUCCH resources,as taught by  Han, in order to determine allocation of an uplink resource of a physical uplink control channel (PUCCH) based at least in part of the one or more eCCEs and the selected offset value( Han [0024]).

Regarding claim 18, the combination of Papasakellariou and Han discloses all the features with respect to claim 14.
Papasakellariou further discloses wherein HARQ-ACK feedback information is transmitted on the indicated PUCCH resource (Claim 17, UE comprises a transmitter (i.e. modem) for transmitting the HARQ-ACK signal in the determined PUCCH resource) and [0048] disclose UE to transmit and a base station (NodeB) to receive a HARQ-ACK signal in a resource of a PUCCH.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478